Exhibit 10.1

 

SECOND AMENDMENT TO

CONFIDENTIAL LICENSE AGREEMENT

FOR THE Wii CONSOLE

(Western Hemisphere)

 

THIS SECOND AMENDMENT ("Second Amendment") amends that certain Confidential
License Agreement for the Wii Console (Western Hemisphere) effective February
21, 2007 between Nintendo of America Inc. ("Nintendo") and Majesco Entertainment
Company (“Licensee") (“Agreement”).

 

RECITALS

 

WHEREAS, Nintendo and Licensee entered into the Agreement;

 

WHEREAS, the Agreement (as amended) currently expires on February 20, 2013, and
the parties now desire to extend the Term (as such term is defined in the
Agreement) of the Agreement as set forth below.

 

AMENDMENT

 

NOW, THEREFORE, the parties agree as follows:

 

1.The definition of “Term” as set forth in Section 2.24 of the Agreement is
hereby deleted in its entirety and replaced with the following:

 

“’Term’ means nine (9) years from the Effective Date.”

 

2.The Term of the Agreement shall now expire on February 20, 2016.

 

3.All other terms and conditions of the Agreement shall remain in full force and
effect. This Second Amendment may be signed in counterparts, which together
shall constitute one original Second Amendment.

 

4.Signatures provided by facsimile or by email (i.e., a scanned document) shall
be the equivalent of originals.

 

This Second Amendment shall be effective as of February 20, 2013.

 

IN WITNESS WHEREOF, the parties have entered into this Second Amendment.

 

 

NINTENDO: LICENSEE:     Nintendo of America Inc. Majesco Entertainment Company  
  By: /s/ James R. Cannataro By: /s/ Jesse Sutton     Name: James R. Cannataro
Name: Jesse Sutton     Its: EVP, Administration Its: CEO

 

 

 

